                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8                                        SAN JOSE DIVISION

                                   9
                                         TROMBLEY ENTERPRISES, LLC,
                                  10                                                        Case No. 5:17-cv-04568-EJD
                                                        Plaintiff,
                                  11                                                        ORDER GRANTING IN PART AND
                                                 v.                                         DENYING IN PART DEFENDANTS’
                                  12                                                        MOTION FOR SUMMARY
Northern District of California
 United States District Court




                                         SAUER, INC., et al.,                               JUDGMENT
                                  13
                                                        Defendants.                         Re: Dkt. No. 69
                                  14

                                  15

                                  16                                           I. INTRODUCTION

                                  17          This lawsuit arises out of the construction of the Operational Readiness Training Complex

                                  18   at Fort Hunter Liggett located in Monterey County, California (“Project”). The United States

                                  19   Army Corps of Engineers (“USACE”) awarded a contract to Sauer, Inc. (“Sauer”) to design and

                                  20   build the Project. Sauer entered into a subcontract with Plaintiff Trombley Enterprises, LLC, dba

                                  21   Trombley Painting Company (“Trombley”), to perform painting and related work on the Project.

                                  22   Sauer executed a payment bond for the protection of its subcontractors with Federal Insurance

                                  23   Company (“Federal”) acting as surety.

                                  24          Pending before the Court is Sauer and Federal’s motion for partial summary judgment.

                                  25   The Court finds it appropriate to take the motion under submission for decision without oral

                                  26   argument pursuant to Civil Local Rule 7-1(b). For the reasons set forth below, Sauer’s motion

                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                        1
                                   1   will be granted in part and denied in part.

                                   2                                           II. BACKGROUND

                                   3          In February of 2014, the USACE awarded a contract to Sauer to design and build the

                                   4   Project. Fourth Amended Complaint ¶7 (Dkt. No. 82). On June 1, 2015, Sauer and Trombley

                                   5   entered into a painting subcontract for the Project. Id. ¶ 9. Trombley was to perform all painting

                                   6   work for the Project in exchange for $516,975. Trombley anticipated starting work on the Project

                                   7   in early June 2015 and ending no later than March of 2016.

                                   8          Trombley did not start painting in June of 2015 because the Project was fraught with

                                   9   delays. Eventually, on January 12, 2016, Sauer directed Trombley to start painting even though

                                  10   the buildings were only partially complete. Per Sauer’s direction, in February and March of 2016,

                                  11   Trombley dispatched a fully manned and equipped crew on-site, but the Project was still not ready

                                  12   for the crew to paint. As of March 31, 2016, not one of the eight buildings was fully constructed.
Northern District of California
 United States District Court




                                  13          Because of the delays, Trombley began working on the Project in March of 2016.

                                  14   However, its work was further disrupted for several reasons. Some areas were not ready to be

                                  15   painted. Trombley was required to perform work out of sequence. Further, Trombley had to work

                                  16   around other trades working in the same area. On June 22, 2016, Sauer asked Trombley to

                                  17   complete its work by October 13, 2016, i.e. within seven months. Trombley protested because the

                                  18   original schedule allowed for eleven months to complete painting. In response, Sauer’s Senior

                                  19   Project Manager, Chuck Haag (“Haag”), and another manager, Ronnie Jones (“Jones”), allegedly

                                  20   agreed to pay for the additional cost of labor to meet the October 13, 2016 deadline.1

                                  21          Trombley submitted change orders but they were largely ignored. On July 13, 2016,

                                  22   Trombley and Sauer met to discuss disputes over change orders and delayed payments. During

                                  23   this meeting, Sauer’s employees Haag, Barry O’Very, Rick Perry, and Bill Wadlhauser confirmed

                                  24   Sauer’s agreement to pay for all costs associated with delays, overlapping trades, and changes in

                                  25

                                  26
                                       1
                                        Defendants’ hearsay objection is overruled. The proffered statements by Haag and Jones are not
                                       hearsay. See Fed. R. Evid. 801(d)(2).
                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                        2
                                   1   the schedule.2 Trombley accepted and relied on these representations.

                                   2          The compressed schedule required Trombley to incur unanticipated expenses and

                                   3   prevented it from taking on any additional government construction projects. Between November

                                   4   of 2015 and October of 2016, Trombley submitted at least thirty-two change order requests

                                   5   totaling $629,805.87. Trombley and Sauer agreed to nine change orders which cumulatively

                                   6   increased the subcontract price by $105,087. The difference of approximately $530,000 has not

                                   7   been paid.

                                   8          Trombley completed nearly all of its painting by the October 13, 2016 deadline and later

                                   9   completed numerous “punch list items” at its own expense. On January 11, 2017, Haag e-mailed

                                  10   Trombley regarding uncompleted work in two buildings. Haag told Trombley that Sauer “has

                                  11   agreed to pick up the premium portion of the costs” and directed Trombley to increase its

                                  12   manpower to complete the work. Trombley Decl. Ex. 1. All painting was completed no later than
Northern District of California
 United States District Court




                                  13   January 23, 2017.

                                  14          On February 16, 2017, Trombley executed a “PARTIAL WAIVER AND LIEN

                                  15   RELEASE” form (“Partial Release”). The first paragraph of the Partial Release recited that “[i]n

                                  16   consideration of the payment of $41,351.56” and other consideration, Trombley agreed to:

                                  17                 waive, release and relinquish any and all rights, claims, demands,
                                                     liens, claims for relief, causes of action and the like, whether arising
                                  18                 at law, under a contract, in tort, in equity, or otherwise, which
                                                     [Trombley] has now or may have had arising out of the performance
                                  19                 of work or the furnishing of labor or materials by [Trombley]
                                                     through 1-23-17. . . .
                                  20

                                  21   Defs.’ App. Of Ex. 23. The second paragraph of the Partial Release recited:

                                  22                 This Waiver and Release applies to all facts, acts, events,
                                                     circumstances, changes, constructive or actual delays, acceleration,
                                  23                 extra work, disruption, interferences and the like which have
                                                     occurred, or may be claimed to have occurred, prior to the effective
                                  24                 date hereof, excepting only any claims currently unresolved for
                                  25

                                  26
                                       2
                                        Defendants’ hearsay objection is overruled. The proffered statements by Haag and other Sauer
                                       employees are not hearsay. See Fed. R. Evid. 801(d)(2).
                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                        3
                                                      which written notice has been provided to Sauer Incorporated as
                                   1                  follows:
                                   2   Id. In the space after the word “follows” the word “NONE” had been typed onto the form. The

                                   3   third paragraph of the Partial Release recited that it was “intended to apply to and protect Sauer

                                   4   Incorporated’s payment and performance bond surety. . . .” Trombley signed the Partial Release

                                   5   without making any revisions to it. Id.

                                   6          Trombley asserts claims for recovery on a Miller Act Payment Bond (count 1), intentional

                                   7   misrepresentation (count 2), breach of contract (count 3), breach of the covenant of good faith and

                                   8   fair dealing (count 4), “account stated” (count 5), “open book account” (count 6), “Work, Labor

                                   9   and Materials” (count 7), and quantum meruit (count 8). Dkt. No. 82.

                                  10                                             III. STANDARDS

                                  11          A motion for summary judgment or partial summary judgment should be granted if “there

                                  12   is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
Northern District of California
 United States District Court




                                  13   law.” Fed. R. Civ. P. 56(a); Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000). The

                                  14   moving party bears the initial burden of informing the court of the basis for the motion and

                                  15   identifying the portions of the pleadings, depositions, answers to interrogatories, admissions, or

                                  16   affidavits that demonstrate the absence of a triable issue of material fact. Celotex Corp. v. Catrett,

                                  17   477 U.S. 317, 323 (1986). If the issue is one on which the nonmoving party must bear the burden

                                  18   of proof at trial, the moving party need only point out an absence of evidence supporting the

                                  19   claim; it does not need to disprove its opponent’s claim. Id. at 325.

                                  20          If the moving party meets the initial burden, the burden then shifts to the non-moving party

                                  21   to go beyond the pleadings and designate specific materials in the record to show that there is a

                                  22   genuinely disputed fact. Fed. R. Civ. P. 56(c); Celotex Corp., 477 U.S. at 324. A “genuine issue”

                                  23   for trial exists if the non-moving party presents evidence from which a reasonable jury, viewing

                                  24   the evidence in the light most favorable to that party, could resolve the material issue in his or her

                                  25   favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).

                                  26          The court must draw all reasonable inferences in favor of the party against whom summary

                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                          4
                                   1   judgment is sought. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                   2   However, the mere suggestion that facts are in controversy, as well as conclusory or speculative

                                   3   testimony in affidavits and moving papers, is not sufficient to defeat summary judgment. Id.

                                   4   (“When the moving party has carried its burden under Rule 56(c), its opponent must do more than

                                   5   simply show that there is some metaphysical doubt as to the material facts.”); Thornhill Publ’g

                                   6   Co. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). Instead, the non-moving party must come

                                   7   forward with admissible evidence to satisfy the burden. Fed. R. Civ. P. 56(c).

                                   8          “If the nonmoving party fails to produce enough evidence to create a genuine issue of

                                   9   material fact, the moving party wins the motion for summary judgment.” Nissan Fire & Marine

                                  10   Ins. Co. v. Fritz Cos., Inc., 210 F.3d 1099, 1103 (9th Cir. 2000). “But if the nonmoving party

                                  11   produces enough evidence to create a genuine issue of material fact, the nonmoving party defeats

                                  12   the motion.” Id.
Northern District of California
 United States District Court




                                  13                                           IV. DISCUSSION

                                  14          Sauer and Federal move for partial summary judgment on several grounds. The court

                                  15   addresses them below in the same sequence presented by Sauer and Federal.

                                  16   A. Waiver Of All Claims Which Arose Before January 23, 2017

                                  17          Sauer and Federal contend that Trombley has waived (1) all claims and damages based

                                  18   upon change order requests dated before January 23, 2017, and (2) all delay, disruption, and

                                  19   acceleration damages that arose prior to January 23, 2017, because Trombley executed the Partial

                                  20   Release. In response, Trombley contends that a trier of fact could find the Partial Release invalid

                                  21   for either of two reasons or both. First, Trombley contends that execution of the Partial Release

                                  22   was not voluntary, deliberate or informed. Second, Trombley contends that the Partial Release

                                  23   was fraudulently induced.

                                  24          1.   Voluntariness of Partial Release

                                  25          Trombley relies on Stroman v. W. Coast Grocer Co., 884 F.2d 458, 462 (9th Cir. 1989), to

                                  26   argue that the Partial Release is invalid because it was not voluntary, deliberate and informed.

                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                         5
                                   1   According to Trombley, a “coercive atmosphere” surrounded the execution of the Partial Release.

                                   2   Trombley was under financial strain and desperately needed the $41,351.56 payment; Sauer would

                                   3   not release the payment unless Trombley signed the Partial Release; and Sauer was threatening to

                                   4   hold Trombley liable for breach of the subcontract.

                                   5          Trombley’s reliance on Stroman is misplaced. In Stroman, the issue was whether an

                                   6   employee’s release of claims against his employer was valid under Title VII. Trombley and Sauer

                                   7   do not have an employer-employee relationship and this is not a Title VII action. As such,

                                   8   Stroman is inapplicable. Trombley’s other citations to cases addressing the validity of waivers of

                                   9   constitutional rights or other federal claims are also not on point. See Salmeron v. United States,

                                  10   724 F.2d 1357, 1362 (9th Cir. 1983) (Federal Tort Claims Act and civil rights violations); Jones v.

                                  11   Taber, 648 F.2d 1201, 1203 (9th Cir. 1983) (§ 1983 claim); Schneckloth v. Bustamonte v. Taber,

                                  12   412 U.S. 218, 226 (1973) (voluntariness of fourth amendment waiver in a consent to search case).
Northern District of California
 United States District Court




                                  13          In their reply brief, Defendants acknowledge that one potential basis for invalidating the

                                  14   Partial Release is the economic duress doctrine, but Defendants contend that the undisputed

                                  15   evidence shows Trombley is not entitled to relief under that doctrine. The court disagrees.

                                  16           “Under California law, economic duress can serve as a basis for invalidating a release or

                                  17   waiver.” United States v. Callahan, 884 F.2d 1180, 1184 (9th Cir. 1989) (citing Rich & Whillock,

                                  18   Inc. v. Ashton Dev., Inc., 157 Cal. App. 3d 1154, (1984)). “Economic duress is ‘the wrongful

                                  19   exploitation of business exigencies to obtain disproportionate exchanges of value.’” MZ Ventures

                                  20   LLC v. Mitsubishi Motor Sales of America Inc., No. 99-2395 DDP, 1999 WL 33597219, at *9

                                  21   (C.D. Cal. Aug. 31, 1999) (quoting Rich & Whillock, 157 Cal. App. 3d at 1159). “The assertion of

                                  22   a claim known to be false or a bad faith threat to breach a contract or to withhold a payment may

                                  23   constitute a wrongful act for purposes of the economic duress doctrine.” Rich & Whillock, 157

                                  24   Cal. App. 3d at 1159. “Further, a reasonably prudent person subject to such an act may have no

                                  25   reasonable alternative but to succumb when the only other alternative is bankruptcy or financial

                                  26   ruin.” Id. The Rich & Whillock court explained the underlying rationale for the economic duress

                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                         6
                                   1   doctrine as follows:

                                   2                  The underlying concern of the economic duress doctrine is the
                                                      enforcement in the marketplace of certain minimal standards of
                                   3                  business ethics. Hard bargaining, “efficient” breaches and
                                                      reasonable settlements of good faith disputes are all acceptable, even
                                   4                  desirable, in our economic system. That system can be viewed as a
                                                      game in which everybody wins, to one degree or another, so long as
                                   5                  everyone plays by the common rules. Those rules are not limited to
                                                      precepts of rationality and self-interest. They include equitable
                                   6                  notions of fairness and propriety which preclude the wrongful
                                                      exploitation of business exigencies to obtain disproportionate
                                   7                  exchanges of value. Such exchanges make a mockery of freedom of
                                                      contract and undermine the proper functioning of our economic
                                   8                  system. The economic duress doctrine serves as a last resort to
                                                      correct these aberrations when conventional alternatives and
                                   9                  remedies are unavailing.
                                  10   Id. at 1159.

                                  11          In Rich & Whillock, a subcontractor brought an action against a developer and general

                                  12   contractor for the balance due under its grading and excavating contact. The subcontractor
Northern District of California
 United States District Court




                                  13   encountered rock on the project site. The subcontract provided that blasting rocks would be

                                  14   considered an extra cost. The subcontractor gave the developer an estimate for the extra cost and

                                  15   the developer told the subcontractor to proceed with the work. When the subcontractor submitted

                                  16   the final billing, which included the extra cost, the developer refused to pay. The subcontractor

                                  17   responded that it would “go broke” if it was not paid because it was a new company; the project

                                  18   was a big job; it had rented most of its equipment; and it had numerous subcontractors waiting to

                                  19   be paid. The developer said it would pay a lesser amount as a compromise or nothing at all and

                                  20   that the subcontractor could sue for the full amount if it was unsatisfied with the compromise. The

                                  21   developer presented the subcontractor with an agreement for a final compromise and a release.

                                  22   The subcontractor signed the agreement, received the payment, and told the developer he was

                                  23   signing the agreement “only because he had to in order to survive.” Id. at 1157. The appellate

                                  24   court affirmed the trial court’s finding of economic duress. The appellate court reasoned that the

                                  25   developer had acted in bad faith when it refused to pay the subcontractor its final bill and offered

                                  26   the compromise. The appellate court noted that at the time of the settlement offer, the developer

                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                         7
                                   1   knew the subcontractor was overextended to creditors and was facing imminent bankruptcy if not

                                   2   paid; the subcontractor strenuously protested; and the subcontractor succumbed only to avoid

                                   3   economic disaster.

                                   4          Here, Trombley faced circumstances similar to those in Rich & Whillock. Trombley

                                   5   entered the subcontract in June of 2015 with the understanding that painting would commence

                                   6   immediately and conclude no later than March of 2016. Decl. of Steven Trombley ¶¶ 3-4.3 In

                                   7   preparation for the job, Trombley purchased paint and other supplies, and kept painters available

                                   8   and not fully committed to other projects. Id. ¶ 6. As early as November of 2015, Sauer knew,

                                   9   but did not communicate to Trombley, that the Project was significantly delayed and the buildings

                                  10   would not be ready for painting until June of 2016. Id. ¶¶ 8-9.

                                  11          Between January and March of 2016, Trombley dispatched paint crews to the Project

                                  12   several times. Id. ¶¶ 10-13. The paint crews had to proceed by piecemeal because not all
Northern District of California
 United States District Court




                                  13   buildings were ready for painting and other trades were still working on the Project. Id. Sauer

                                  14   demanded that Trombley paint around the other trades, work overtime, and increase manpower.

                                  15   Id. ¶ 13. Trombley and Sauer had numerous arguments regarding these issues, especially because

                                  16   Sauer would not approve Trombley’s change orders. Id. Ultimately, Sauer demanded that

                                  17   Trombley complete all of the painting by October of 2016 or else face liability for liquidated

                                  18   damages. Id. Trombley believed it had no choice but to continue working on the Project. Id. ¶

                                  19   26.

                                  20          On June 20, 2016, Sauer told Trombley the completion date was October 13, 2016 and

                                  21   directed Trombley to provide the necessary manpower to meet the deadline. Id. ¶ 15. When

                                  22   Trombley protested, Sauer agreed to pay for the additional cost of labor to meet the deadline. Id.

                                  23   Despite Sauer’s representation, Sauer ignored Trombley’s change orders and delayed payments.

                                  24

                                  25   3
                                        Sauer and Federal raise several objections to much of Trombley’s proffered evidence. Unless
                                  26   otherwise specified herein, Sauer’s and Federal’s objections to Trombley’s evidence are overruled
                                       because they go to the weight, and not to the admissibility, of the evidence.
                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                        8
                                   1   Id. ¶ 15. During a meeting held on July 13, 2016, Trombley told Sauer that the delays were

                                   2   causing Trombley financial hardship. Id. ¶ 22. More specifically, Trombley told Sauer that

                                   3   Trombley had lost the ability to obtain more bonding and that Trombley’s credit line and savings

                                   4   were depleted. Id. Trombley also told Sauer that it could not make payroll taxes or income taxes.

                                   5   Id. Sauer’s employees conceded the delays were beyond Trombley’s control, and that Trombley’s

                                   6   work had been hindered by the delays, overlapping trades and changes in the schedule. Id. ¶ 16.

                                   7   Moreover, Sauer confirmed its agreement to pay for all costs associated with the delays,

                                   8   overlapping trades, and changes in the schedule. Id. Haag told Trombley to prepare daily logs

                                   9   regarding any delays or overlapping trades so that he could take the documentation to Sauer

                                  10   management for payment. Id. After the July 13, 2016 meeting, Trombley increased its manpower

                                  11   and committed further resources to the Project. Id. ¶ 17. Despite Sauer’s earlier reassurances,

                                  12   Sauer did not approve change orders and delayed payments. Id.
Northern District of California
 United States District Court




                                  13          The Partial Release was one of a series of partial waiver and release forms that Trombley

                                  14   was required execute in order to receive payment. Id. ¶¶ 27, 30. Each time Trombley was

                                  15   presented with a form, Trombley felt it had no choice but to sign the form to prevent further

                                  16   financial decline. Id. ¶ 31. When presented with the Partial Release, Trombley was desperate for

                                  17   payment. Id. ¶ 26. Trombley did not believe that by signing the Partial Release the company was

                                  18   waiving or releasing any claims unrelated to the $41,351.56. Id. ¶ 27. Rather, Trombley believed,

                                  19   based upon Sauer’s earlier representations, that Sauer would honor its commitment and pay

                                  20   Trombley. Id. ¶ 20.

                                  21          Viewing the evidence above in a light most favorable to Trombley, a trier of fact could

                                  22   find that Sauer engaged in “the wrongful exploitation of business exigencies” and obtained a

                                  23   “disproportionate exchange[ ] of value.” Sauer required Trombley to complete the painting in

                                  24   almost half the amount of time allotted for the job. Sauer repeatedly assured Trombley it would

                                  25   be paid for costs associated with the delays, overlapping trades, and scheduling changes. Sauer

                                  26   knew that as a result of these challenges, Trombley incurred unanticipated expenses that led

                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                        9
                                   1   Trombley to dire financial conditions. These facts could suggest to the trier of fact that Sauer had

                                   2   strung Trombley along with assurances of payment so that Trombley would complete the Project

                                   3   and then, once the Project was substantially complete, Sauer could renege. Sauer invoked the

                                   4   Partial Release, insisting that it released all accumulated claims for the relatively modest sum of

                                   5   $41,351.56.

                                   6          Defendants contend that despite Trombley’s financial circumstances, Trombley was not

                                   7   under economic duress because Trombley could have read the Partial Release and listed any

                                   8   claims it wanted to preserve. This argument, however, overlooks the fact that when presented to

                                   9   Trombley, the Partial Release was already filled out with the word “NONE” typed into the space

                                  10   where Trombley could have or should have listed any claims it wanted to preserve. Whether a

                                  11   reasonable prudent person in Trombley’s position would have listed excepted claims where the

                                  12   word “NONE” was typed must be decided by the trier of fact. See MZ Ventures, 1999 WL
Northern District of California
 United States District Court




                                  13   33597219, at *9 (stating that whether the allegedly coerced party had a reasonable alternative is a

                                  14   question of fact).

                                  15          Defendants urge the court to decide as a matter of law that the particular circumstances

                                  16   facing Trombley at the time it signed the Partial Release did not constitute economic duress, citing

                                  17   Gruver v. Midas Intern. Corp., 925 F.2d 280, 282 (9th Cir. 1991) and Sheehan v. Atlanta Intern.

                                  18   Ins. Co., 812 F.2d 465, 469 (9th Cir. 1987). The court declines to do so. In Gruver, the Ninth

                                  19   Circuit applied Oregon law; California law applies here. In Sheehan, the Ninth Circuit found “as a

                                  20   matter of law” that the plaintiffs, who had entered a settlement agreement that released bad faith

                                  21   claims in open court and without objection, were not economically coerced. Id. at 460. In

                                  22   contrast, Trombley repeatedly expressed its objection to costs associated with the delays,

                                  23   overlapping trades, and scheduling changes.

                                  24          In sum, there are genuine issues of material fact regarding whether Trombley’s execution

                                  25   of the Partial Release was involuntary due to economic duress.

                                  26          2. Fraudulent Inducement

                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                         10
                                   1          Fraudulent inducement occurs where a party knowingly misrepresents a fact to induce

                                   2   another party to enter a contract, the second party justifiably relies on the misrepresentation in

                                   3   entering the contract, and the second party suffers damages. See Lazar v. Superior Court, 12

                                   4   Cal.4th 631, 638 (1996).

                                   5          Defendants contend that Trombley’s fraudulent inducement theory fails because Trombley

                                   6   has not presented any evidence of a misrepresentation with respect to the Partial Release.

                                   7   Trombley’s fraudulent inducement theory, however, is not just based upon a misrepresentation as

                                   8   to the Partial Release. Instead, Trombley’s theory is that Sauer agreed to pay outstanding change

                                   9   order requests, when in fact, Sauer had no intention of doing so. Trombley Decl. ¶¶ 15-16, 20-21,

                                  10   37-38. Based upon these representations, Trombley believed that it would be paid for change

                                  11   orders and costs caused by delays. Id. ¶ 20.

                                  12          Defendants contend that even if Sauer made assurances of payment, the fraudulent
Northern District of California
 United States District Court




                                  13   inducement theory fails because Trombley does not explicitly state that it relied upon Sauer’s

                                  14   assurances at the time Trombley executed the Partial Release. While that may be true, a

                                  15   reasonable inference can be drawn that Sauer’s repeated assurances played a role in inducing

                                  16   Trombley to signing the Partial Release. Trombley’s evidence is sufficient to raise a genuine issue

                                  17   of material fact for purposes of summary judgment.4

                                  18   B. Miller Act Payment Bond Claim

                                  19          Defendants contend that by executing the Partial Release, Trombley waived any Miller Act

                                  20   payment bond rights that accrued through January 23, 2017. In response, Trombley asserts that

                                  21   the Partial Release does not comply with Title 40 United States Code section 3133(c) because it

                                  22   does not mention the Miller Act. Trombley also contends that the Partial Release is not

                                  23
                                       4
                                  24     Defendants assert for the first time in their reply brief that they are entitled to summary judgment
                                       on the misrepresentation claim because the alleged misrepresentations are not actionable as a
                                  25   matter of law. Raising new arguments in a reply brief is improper. Cal. Sportfishing Prot. All. v.
                                       Pac. States Indus., Inc., No. 15-1482, 2015 WL 5569073, at *2 (N.D. Cal. Sept. 22, 2015)
                                  26   (“Raising new arguments in a reply brief is classic sandbagging. . . .”). The new arguments will
                                       not be considered.
                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                         11
                                   1   sufficiently clear and explicit in other respects. Trombley further contends that there are genuine

                                   2   issues of material fact as to whether it knowingly and voluntarily waived its rights under the

                                   3   Miller Act.

                                   4          The Miller Act provides for a federal cause of action, and the liability of a Miller Act

                                   5   surety is controlled by federal law. Walton Tech., Inc. v. Weststar Eng’g, Inc., 290 F.3d 1199,

                                   6   1206 (9th Cir. 2002). The purpose of the Miller Act is to protect persons supplying labor and

                                   7   material for government construction projects. Taylor Const. Inc. v. ABT Serv. Corp., Inc., 163

                                   8   F.3d 1119, 1122 (9th Cir. 1998). “The Miller Act is ‘highly remedial’ and entitled to a ‘liberal

                                   9   construction.’” U.S. for Use and Benefit of Balzer Pac. Equip. Co. v. Fid. and Deposit Co. of

                                  10   Maryland, 895 F.2d 546, 551 (9th Cir. 1990) (quoting J.W. Bateson Co. v. U.S. ex rel. Bd. of

                                  11   Trustees, 434 U.S. 586, 594 (1978)). The validity of a waiver of Miller Act rights is governed by

                                  12   Section 3133(c), which provides as follows:
Northern District of California
 United States District Court




                                  13                  (c) Waiver of right to civil action.—A waiver of the right to bring a
                                                      civil action on a payment bond required under this subchapter is void
                                  14                  unless the waiver is—
                                  15                  (1) in writing;
                                  16                  (2) signed by the person whose right is waived; and
                                  17                  (3) executed after the person whose right is waived has furnished
                                                      labor or material for use in the performance of the contract.
                                  18
                                  19   40 U.S.C.A. § 3133(c). A waiver of Miller Act payment bond rights must be “clear and explicit”
                                  20   such that the release dispels “any doubt regarding either the amount purported to be released or by
                                  21   whom the release was executed.” Walton, 290 F.3d at 1208–09.
                                  22          Here, the Partial Release recited that it was “intended to apply to and protect [Sauer’s]
                                  23   payment and performance bond surety.” Defs.’ App. Of Ex. 23. The Partial Release is in writing,
                                  24   signed by Trombley and was executed after Trombley furnished labor and materials. The lack of
                                  25   any reference to the Miller Act does not mean the Partial Release is unenforceable under section
                                  26   3133(c) as Trombley contends. See, e.g., United States v. Hartford Accident and Indem. Co., 168
                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                        12
                                   1   F. Supp. 3d 824, 852 n. 12 ((D. Md. 2016) (stating in dicta that a waiver referencing “sureties”

                                   2   satisfied the requirements of section 3133(c)); United States v. Travelers Cas. And Sur. Co. of

                                   3   Am., 55 F. Supp. 3d 852, 855 (N.D. W. Va. 2014) (enforcing a waiver which did not appear to

                                   4   mention the Miller Act or the surety); but see DDC Interiors, Inc. v. Dawson Const. Co., Inc., 895

                                   5   F. Supp. 270, 272 (D. Colo. 1995) (holding that a subcontract that does not specifically reference

                                   6   the disputes clause of the prime contract and that does not mention the Miller Act did not effect a

                                   7   waiver of subcontractor’s Miller Act rights). Consequently, if the Partial Release is otherwise

                                   8   valid as a matter of contract law, it is sufficiently clear and explicit to be enforced under section

                                   9   3133(c).

                                  10            Because neither the Miller Act nor any other federal law provides standards for

                                  11   determining what constitutes a valid release (apart from the requirement of clarity), courts look to

                                  12   state contract law for guidance. U.S. for Use of Youngstown Welding and Engineering Co. v.
Northern District of California
 United States District Court




                                  13   Travelers Indem. Co., 802 F.2d 1164, 1167 (9th Cir. 1986) (citing United States ex rel. United

                                  14   Electric Corp. v. National Bonding & Accident Ins. Co., 711 F.2d 131, 133 n.2 (9th Cir 1983) (per

                                  15   curiam)). As discussed above, Trombley invokes California law in asserting that the Partial

                                  16   Release was procured under economic duress and/or was fraudulently induced. Trombley has

                                  17   raised genuine issues of material fact regarding economic duress and fraudulent inducement.

                                  18   These genuine issues of material fact preclude summary judgment on Trombley’s Miller Act

                                  19   claim.

                                  20   C. Lost Profits, Payroll Liabilities, And Interest on Loans

                                  21            Trombley alleges that it suffered over $2,000,000.00 in lost profits on other projects on

                                  22   which it bid but did not work, over $370,000.00 in payroll liabilities on other projects on which it

                                  23   performed work, and over $32,000.00 in interest on loans. Sauer and Federal contend that

                                  24   Trombley cannot recover these types of damages for breach of contract. In response, Trombley

                                  25   asserts that these damages are available if it prevails on its misrepresentation claim. Thus,

                                  26   Trombley implicitly concedes that the damages at issue are not available for breach of contract.

                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                          13
                                   1   Defendants are entitled to summary adjudication that Trombley is not entitled to damages for lost

                                   2   profits, payroll liabilities and interest on loans on its claim for breach of contract.

                                   3   D. Claims For Account Stated, Open Book Account, And Quantum Meruit

                                   4           Sauer contends that it is entitled to judgment on Trombley’s claim for account stated

                                   5   because the parties did not agree to any amount of indebtedness owing, which is an essential

                                   6   element of the claim. See H. Russell Taylor’s Fire Prevention Serv., Inc. v. Coca Cola Bottling

                                   7   Corp., 99 Cal. App. 3d 711 (1979) (“To constitute an account stated, it must appear that at the

                                   8   time of the statement an indebtedness from one party to the other existed, that a balance was then

                                   9   struck and agreed to be the correct sum owing from the debtor to the creditor, and that the debtor

                                  10   expressly or impliedly promised to pay the creditor the amount thus determined to be owing.”).

                                  11           Sauer asserts it is entitled to judgment on Trombley’s claim for open book account because

                                  12   the parties did not agree to be bound by an open book account, which is an essential element of the
Northern District of California
 United States District Court




                                  13   claim. See Martini E Ricci Iamino S.P.A.--Consortile Societa Agricola v. W. Fresh Mktg. Servs.,

                                  14   Inc., 54 F. Supp. 3d 1094 (E.D. Cal. 2014) (a series of invoices is insufficient to establish a claim

                                  15   for open book account).

                                  16           Lastly, Sauer and Federal assert they are entitled to partial summary judgment on

                                  17   Trombley’s eighth cause of action for quantum meruit because the parties’ written subcontract

                                  18   governs the subject matter for which Trombley seeks equitable recovery. See DPR Constr. v.

                                  19   Shire Regenerative Med., Inc., 204 F. Supp. 3d 1118 (S.D. Cal. 2015) (holding that quantum

                                  20   meruit claim fails because parties formed and entered into contract covering construction of the

                                  21   project).

                                  22           Trombley implicitly concedes the merits of Defendants’ arguments by failing to address

                                  23   the claims for account stated, open book account, and quantum meruit in its opposition brief. The

                                  24   court finds that Defendants are entitled to summary adjudication of these claims based upon the

                                  25   undisputed evidence.

                                  26
                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                           14
                                   1                                           V. CONCLUSION

                                   2          For the reasons set forth above, Sauer’s motion for summary judgment is granted in part

                                   3   and denied in part as follows:

                                   4          1. Defendants are entitled to summary adjudication that Trombley cannot recover

                                   5              damages for lost profits, payroll liabilities and interest on loans on the breach of

                                   6              contract claim.

                                   7          2. Defendants’ motion is granted as to Trombley’s claims for account stated, open book

                                   8              account, and quantum meruit.

                                   9   Defendants’ motion is denied in all other respects.

                                  10          IT IS SO ORDERED.

                                  11   Dated: August 13, 2019

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        EDWARD J. DAVILA
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   Case No.: 5:17-cv-04568-EJD
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION FOR
                                  28   SUMMARY JUDGMENT

                                                                                         15
